DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed December 21, 2020 has been entered. Claims 1-26 are pending in the application with claims 15-26 withdrawn as being drawn to a non-elected invention. 
Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2: On line 4, “delivery arm stem” is missing an article and should recite “the delivery arm stem”.
Claim 2: On line 4, “convergence arm stem” is missing an article and should recite “the delivery arm stem”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 recites the limitation “the hollow portion” on line 2. There is insufficient antecedent basis for this limitation in the claim. For the sake of examination, the limitation will be interpreted as reciting “a hollow portion”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Scheu (US 2003/0018320)  in view of Russo (US 4573965), Thomas (US 2867213), and Truitt (US 20060027270) and further in view of McMichael (US 6808521).
Regarding claim 1, Scheu discloses a Y-connector (6, Fig 5) for use in a gastric system (Para 0038) comprising: a suction arm (See annotated Fig 5 below) having a suction arm stem (See annotated Fig 5) and an outer end (outer distal end of the suction arm stem, Fig 5), wherein the suction arm stem has a proximal end (See annotated Fig 5 below) and a distal end (See annotated Fig 5 below); a delivery arm (See annotated Fig 5 below) having a delivery arm stem (See annotated Fig 5 below); and a convergence arm (See annotated Fig 5 below) having a convergence arm stem (See annotated Fig 5 below) , wherein the convergence arm includes a connection port adapted to receive a multiple lumen tube (Para 0069, lines 11-13), the delivery arm stem is in fluid communication with the convergence arm stem, and the suction arm stem is in fluid communication with the convergence arm stem and the delivery arm stem (Para 0038)Page 2 of 16Appl. No. 15/753,634Response dated December 21, 2020Office Action dated September 28, 2020Advisory Action dated November 24, 2020; wherein fluid is configured to be delivered from the delivery arm to the convergence arm, and fluid is configured to flow from the convergence arm to the suction arm such that enteral fluid may be delivered through the delivery arm and convergence arm to a patient and reflux may be suctioned from the patient through the convergence arm and the suction arm (Para 0038; Para 0076). Scheu is silent regarding the suction arm includes a tapered hollow stem connector adapted to frictionally fit into a section of tubing, the tapered hollow stem connector has a base and an outlet end, the tapered hollow stem connector is axially aligned with the suction arm stem and the base of the tapered hollow stem connector is coupled to the outer end of the suction arm, and the tapered hollow stem connector has an outside diameter that decreases from the base of the tapered hollow stem connector to the outlet end of the tapered hollow stem connector; a one-way valve interposed between the outlet end of the tapered hollow stem connector and the proximal end of the suction arm stem adapted to allow fluid to flow in one direction through the suction arm stem from the base of the tapered hollow stem connector 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suction arm disclosed by Scheu to include a tapered hollow stem connector as taught by Russo would result in a suction arm that can better interconnect with an appropriate source of suction or vacuum (Col 5, lines 3-10; Col 5, lines 18-22).
The modified invention of Scheu and Russo disclose all of the elements of the invention as discussed above. The modified invention is silent regarding a one-way valve interposed between the outlet end of the tapered hollow stem connector and the proximal end of the suction arm stem adapted to allow fluid to flow in one direction through the suction arm stem from the base of the tapered hollow stem connector to the outlet end of the tapered hollow stem connector; the delivery arm includes a threaded small-bore connector at an outer end of the delivery arm;Page 2 of 16Appl. No. 15/753,634 Response dated December 21, 2020Office Action dated September 28, 2020Advisory Action dated November 24, 2020wherein an interior annular neck 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suction arm disclosed by Scheu and Russo to include a one-way valve as taught by Thomas in order to have a suction arm that can remove fluid from a cavity, but prevent any possible backflow of fluids into the cavity (Col 1, lines 45-50).
The modified invention of Scheu, Russo, and Thomas disclose all of the elements of the invention as discussed above. The modified invention is silent regarding the delivery arm includes a threaded small-bore connector at an outer end of the delivery arm;Page 2 of 16Appl. No. 15/753,634 Response dated December 21, 2020Office Action dated September 28, 2020Advisory Action dated November 24, 2020wherein an interior annular neck defines a linking channel in the convergence arm. Truitt teaches connector (2, Fig 1) comprising a delivery arm (60, Fig 1) having a delivery arm stem (60, Fig 1), wherein the delivery arm includes a threaded small-bore connector (23, Fig 1) at an outer end of the delivery arm. Modifying the delivery arm disclosed by Scheu, Russo, and Thomas to include a threaded small-bore connector as taught by Truitt would result in delivery arm that can engage with any fluid transfer device with a corresponding threaded portion (Para 0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery arm disclosed by Scheu, Russo, and Thomas to include a threaded small-bore connector as taught by Truitt in order to have a delivery arm that can engage with any fluid transfer device with a corresponding threaded portion (Para 0048).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Y-connector disclosed by Scheu, Russo, Thomas, and Truitt to include an interior annular neck as taught by McMichael in order to have a channel that can better direct feeding solutions and medication into connected tubing and to the patient (Col 4, lines 48-54).


    PNG
    media_image1.png
    859
    503
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    634
    683
    media_image2.png
    Greyscale

Regarding claim 8, the modified invention of Scheu, Russo, Thomas, Truitt, and McMichael discloses the outside diameter of the tapered hollow stem connector (76, Fig 1 -Russo) decreases in a constant linear fashion (See Fig 1 –Russo).
Regarding claim 10, the modified invention of Scheu, Russo, Thomas, Truitt, and McMichael discloses all of the elements of the invention as discussed above. The modified invention discloses a second cap (See annotated Fig 5 above –Scheu) configured to seal the tapered hollow stem connector (76, Fig 1 –Russo) on the suction arm (See annotated Fig 5 above –Scheu modified by Russo to include the tapered hollow stem connector 76), however is silent regarding the Y-connector comprising a first cap configured to seal the delivery arm. McMichael further teaches a Y-connector (device of Fig 1) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Y-connector disclosed by Scheu, Russo, Thomas, Truitt, and McMichael to include a first cap as further taught by McMichael in order to have a Y-connector that can be securely closed when not in use (Col 4, lines 13-17).
Regarding claim 13, the invention of Scheu, Russo, Thomas, Truitt, and McMichael discloses the second cap (See annotated Fig 5 above –Scheu) however, it does not explicitly disclose that the second cap is adapted to fit over an end portion of the tapered hollow stem connector. Russo further teaches a second cap (78, Fig 1) adapted to fit over an end portion of the tapered hollow stem connector (76, Fig 1) (Col 5, lines 3-10). Russo teaches that a second cap that fits over an end portion or that includes a plug could be used to achieve the same result of closing the tapered hollow stem connector (Col 5, lines 3-10) and thus a second cap that fits over an end portion or that includes a plug were art-recognized equivalents at the time the invention was made. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Scheu to substitute a second cap that fits over an end portion in place of a second cap that includes a plug, as taught by Russo since it has been held that substituting parts of an invention involves only routine skill in the art.
Regarding claim 14, the invention of Scheu, Russo, Thomas, Truitt, and McMichael discloses the second cap (See annotated Fig 5 above –Scheu) includes a plug (See Fig 5 –Scheu) adapted to frictionally fit inside the hollow portion of the outer end of the tapered hollow stem connector (76, Fig 1 –Russo) (While Scheu doesn’t explicitly describe the second cap, it is inherent that a cap of that design is meant to frictionally fit inside the opening of the suction arm and due to the modification by Russo, this would be the opening of the tapered hollow stem connector).
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Scheu (US 2003/0018320)  in view of Russo (US 4573965), Thomas (US 2867213), Truitt (US 20060027270), and McMichael (US 6808521) and further in view of Fangrow (US 2007/0224865).
Regarding claim 2, the modified invention of Scheu, Russo, Thomas, Truitt, and McMichael discloses all of the elements of the invention as discussed above.  The modified invention discloses the Y- connector (6, Fig 5 -Scheu) includes an inner core (the body of Y-connector 6 -Schue) made of a first material, however, the modified invention does not disclose an over-layer made of a second material, the over-layer enclosing at least a portion of the suction arm, delivery arm, and /or convergence arm. Fangrow teaches a connector includes an inner core (12, Fig 2A) made of a first material and an over-layer (20 and 80, Fig 1) made of a second material (Para 0055, lines 1-5), the over-layer enclosing at least a portion of the connector body portion (Para 0055, lines 1-5). Modifying the Y-connector as taught by Scheu, Russo, Thomas, Truitt, and McMichael to include an over-layer as taught by Fangrow would result in a Y-connector that has a more grippable outer surface (Para 0055, lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Y-connector as taught by Scheu, Russo, Thomas, Truitt, and McMichael to include an over-layer of a second material as taught by Fangrow in order to have a Y-connector that has a more grippable outer surface (Para 0055, lines 1-5).
Regarding claim 3, the modified invention of Scheu, Russo, Thomas, Truitt, McMichael, and Fangrow discloses the over- layer (20 and 80, Fig 1 -Fangrow) at least partially encloses the inner core (see Fig 1; Para 0055, lines 1-5 -Fangrow).
Regarding claim 4, the modified invention of Scheu, Russo, Thomas, Truitt, McMichael, and Fangrow discloses the first material is a rigid plastic material (Para 0076 –Fangrow; the material of the housing 12 is chosen to be compatible with adhesives to adhere to the over-layer (20 and 80)).
.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Scheu (US 2003/0018320)  in view of Russo (US 4573965), Thomas (US 2867213), Truitt (US 20060027270), McMichael (US 6808521), and Fangrow (US 2007/0224865) and in further view of Gardner (US 2013/0030414).
Regarding claim 6, Scheu, Russo, Thomas, Truitt, McMichael, and Fangrow disclose all of the elements of the invention as discussed above. While Fangrow discloses that first material is a glass-reinforced thermoplastic polyester (Para 0076) and the second material is an elastomer (Para 0105, lines 9-11). It does not disclose that the first material is a transparent copolymer and the second material is a translucent thermoplastic elastomer. Truitt further teaches a first material of the inner core (10, Fig 1) is a transparent copolyester (Para 0024, lines 13-33). Modifying the first material disclosed by Scheu, Russo, Thomas, Truitt, McMichael, and Fangrow to be a transparent copolyester as taught by Truitt would result in an inner core that is compatible with fluids flowing through the connector, the ability to withstand sterilization, and mechanical strength (Para 0024, lines 13-33).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first material disclosed by Scheu, Russo, Thomas, Truitt, McMichael, and Fangrow to be a transparent copolyester as taught by Truitt in order to have an inner core that is compatible with fluids flowing through the connector, the ability to withstand sterilization, and mechanical strength (Para 0024, lines 13-33).  
Garner teaches a sleeve (1530, Fig 15B) made of a translucent thermoplastic elastomer (Para 0120, lines 10-15). Modifying the second material of the connector of Scheu, Russo, Thomas, Truitt, McMichael, and Fangrow to be a translucent thermoplastic elastomer as taught by Gardner would result in an over-layer that is soft and flexible (Para 0120, lines 10-15).
.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Scheu (US 2003/0018320)  in view of Russo (US 4573965), Thomas (US 2867213), Truitt (US 20060027270), and McMichael (US 6808521) and further in view of Haselhorst (Us 5569222).
Regarding claim 7, the modified invention of Scheu, Russo, Thomas, Truitt, and McMichael disclose all of the elements of the invention as discussed above. The modified invention does not explicitly disclose that the outside diameter of the tapered hollow stem connector decreases in a stepwise fashion. Haselhorst teaches that the outside diameter of the tapered hollow stem connector (10, Fig 3) decreases in a stepwise fashion (Col 1, lines 30-35). Modifying the tapered hollow stem connector taught by Scheu, Russo, Thomas, Truitt, and McMichael to taper in a step-wise fashion instead as taught by Haselhorst would result in a tapered hollow stem connector that can be inserted into a wide variety of tubes and catheters of varying diameters and depths (Col 1, lines 30-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tapered hollow stem connector taught by Scheu, Russo, Thomas, Truitt, and McMichael to taper in a step-wise fashion instead as taught by Haselhorst in order to have a tapered hollow stem connector that can be inserted into a wide variety of tubes and catheters of varying diameters and depths (Col 1, lines 30-35).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Scheu (US 2003/0018320)  in view of Russo (US 4573965), Thomas (US 2867213), Truitt (US 20060027270), and McMichael (US 6808521) and further in view of Burkett (US 6582395).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection port as taught by Scheu, Russo, Thomas, Truitt, and McMichael with the connection port adapted to receive a multiple lumen tube ranging from size 14 French to size 18 French taught by Burkett in order to have a Y-connector that is sized for neonatal use (Col 4, line 66- Col 5, lines 4).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Scheu (US 2003/0018320)  in view of Russo (US 4573965), Thomas (US 2867213), Truitt (US 20060027270), and McMichael (US 6808521) and in further view of Putter (US 2013/0144248).
Regarding claim 11, the modified invention of Scheu, Russo, Thomas, Truitt, and McMichael discloses all of the elements of the invention as discussed above. The modified invention discloses the first cap (132, Fig 1 -McMichael) is coupled to the delivery arm (See annotated Fig 5 above -Scheu) with a first tether (See Fig 1 -McMichael) and the second cap (See annotated Fig 5 above -Scheu) is coupled to the suction arm (See annotated Fig 5 above -Scheu) with a second tether (See Fig 5 -Scheu), however, the modified invention does not disclose that the tethers are configured to circumferentially rotate the caps around their respective arms. Putter teaches a cap (50, Fig 1) with a tether (52 and 53, Fig 1) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second tethers of the connector of Scheu, Russo, Thomas, Truitt, and McMichael with the tether as taught by Putter in order to have a tether that can help guide the opening and closing of the suction and delivery arms (Para 0049, lines 1-12).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Scheu (US 2003/0018320)  in view of Russo (US 4573965), Thomas (US 2867213), Truitt (US 20060027270), and McMichael (US 6808521) and in further view of Villari (US 3835862).
Regarding claim 12, the modified invention of Scheu, Russo, Thomas, Truitt, and McMichael discloses all of the elements of the invention as discussed above. The modified invention does not disclose the second cap is adapted to fit over the entire surface of the tapered hollow stem connector. Villari teaches a cap (10a, Fig 8) that is adapted to fit over the entire surface (See Fig 6) of a tapered hollow stem connector (42, Fig 8).  Modifying the second cap of the connector of Scheu, Russo, Thomas, Truitt, and McMichael to be the cap as taught by Villari would result in a cap that can protect the hollow stem connector form contamination (Col 3, lines 6-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second cap of the connector of Scheu, Russo, Thomas, Truitt, and McMichael to be the cap as taught by Villari in order to have a cap that can protect the hollow stem connector form contamination (Col 3, lines 6-7).
Response to Arguments
Applicant’s arguments, filed 12/21/2020, have been considered but are moot in view of the current rejection that relies on Schue (US 2003/0018320) to teach the claimed invention.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783